PER CURIAM.
Appellant appeals the summary judgment entered against her in her personal injury action against appellees. Appellant was employed to maintain the yard of ap-pellees, the Fitzhughes. She was injured when her leg slipped into a void in the soil underneath the sod of the yard. We affirm on the authority of Hughes v. Roarin 20’s, Inc., 455 So.2d 422 (Fla. 2d DCA 1984); Cassel v. Price, 396 So.2d 258 (Fla. 1st DCA 1981); Ayala v. Fields, 390 So.2d 166 (Fla. 5th DCA 1980).
OTT, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.